Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 1 of 6 Page ID #1




                                               3:19-cv-414
Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 2 of 6 Page ID #2
Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 3 of 6 Page ID #3
Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 4 of 6 Page ID #4
Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 5 of 6 Page ID #5
Case 3:19-cv-00414-SMY-RJD Document 1 Filed 04/12/19 Page 6 of 6 Page ID #6
